Citation Nr: 1201644	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-11 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the reduction of the evaluation for posttraumatic stress disorder (PTSD) from 50 percent to 30 percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION


The Veteran had active military service from January 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

The issue of whether there is clear and unmistakable error in an April 27, 1976 regional office rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See August 2011 informal hearing presentation.)  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected PTSD was initially evaluated as 50 percent disabling from March 29, 2007.  In a July 2008 rating decision, the RO reduced the Veteran's evaluation to 30 percent effective from October 1, 2008.  The Board finds that further development is necessary pursuant to VA's duty to assist. 

A January 2008 VA mental health consult record reflects that the Veteran was involved in PTSD group treatment and was feeling better.  In a VA Form 9, dated in March 2009, the Veteran stated that he continues to receive treatment at the Kansas City VA medical center (VAMC).  He did not aver how often he has received treatment or the approximate dates.  In an August 2011 informal hearing presentation, the Veteran's accredited representative stated that the RO failed to obtain the VA treatment records mentioned by the Veteran in his VA Form 9.  The claims file does not include any PTSD group therapy records or other psychiatric treatment records with the exception of November 2007 through January 2008 records.  As the Veteran has averred that he is receiving treatment through a VAMC and has attended PTSD group treatment, VA should attempt to obtain all such pertinent records from service connection to present.  

In an August 2011 informal hearing presentation, the Veteran's accredited representative has contended that a new VA examination is warranted.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  As the Veteran's accredited representative has requested another VA examination, and as the claim is remanded for additional records, the Board finds that the Veteran should be scheduled for another VA examination. 


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received mental health/psychiatric treatment, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each mental health medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA PTSD group therapy, substance abuse treatment, and inpatient treatment from March 29, 2007 to present.  

2.  Thereafter, the Veteran should be scheduled for a VA examination to determine the extent of his service connected PTSD.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The examiner should discuss whether the Veteran's diagnosed substance abuse is related to his PTSD. 

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2011).  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal, considering all evidence received since the March 2009 statement of the case.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



